Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to newly presented amendments filed 7/12/2022 have been fully considered but they are not persuasive. 
The arguments defining the newly amended claims point to figure 2 which are stated to represent then claimed invention being argued.  The first and second intermediate layers are argued to be “portions” of layer 132 labeled 132a and 132b.  Paragraph 35 of the Applicant’s specification states that the layer 132 of figure 2 is “formed continuously over the lower electrodes”.  The claimed content of oxygen is then stated to be a result of the forming of the layer without any further description.  As best understood this embodiment of figure 2 argued, produces the first and second portions (intermediate layers) of layer 132 having the claimed relative oxygen content. 
Similarly, Tamaki e al. conformally forms a intermediate layer in the same manner.  Forming the same layer of the same material1 in the same conformal manner over the same components would be expected to have substantially similar if not identical results.  Therefore, the amendments as defined by the arguments does not provide a clear distinction over Tamaki e al. in view of Takimoto.  Forming the layer of Tamaki using the material of Takimoto would be expected to form the analogous intermediate layer having first and second portions as argued to be the first and second intermediate layers.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki e al.  (US 2017/0272662) in view of Takimoto (2015/0188065 A1) in view of Maehara et al. (US 20090057659 A1).


    PNG
    media_image1.png
    602
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    595
    459
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    306
    521
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    528
    400
    media_image4.png
    Greyscale


Regarding claims 1 & 8, Tamaki e al.  discloses a semiconductor device comprising: 
a substrate 22;
 a plurality of first electrodes 12a arranged away from each other with gaps on the substrate; 
a first intermediate layer 120e arranged on each of the plurality of first electrodes (portion of layer over electrode); 
a second intermediate layer 120e disposed between the first intermediate layers (i.e. the portion of the layer 120e not located over the electrodes) ; 
 (Note ¶179 and fig 11.  The photodiode of figure 13 is arranged in an array where layers 12b and 12c are continuous and common to the photodiodes.  The bottom electrodes are separated and have a gap therebetween); 
a photoelectric conversion layer 120S arranged on the intermediate layer 120e; and 
a second electrode 12c arranged on the photoelectric conversion layer;
wherein the photoelectric conversion layer 120s is in contact with the first intermediate layer 120e and the second intermediate layer 120e.  
Tamaki e al.  is merely silent upon wherein the intermediate layer may comprise two layers/portions wherein a content of oxygen on a molar basis in the second intermediate layer is higher than a content of oxygen on a molar basis in the first intermediate layer.
Per Applicant’s arguments filed 7/12/2022 this feature is presented and described relative to the embodiment of Applicant’s figure 2.  As per the written description the oxygen content as claimed is a result of the formation of the layer which is only disclosed as “formed continuously over the lower electrodes”.  Similarly, Tamaki et al. forms the intermediate layer 120e continuously over the lower electrodes.  
While not recited or explicitly required, Tamaki et al is silent upon materials one of ordinary skill in the art would select for the intermediate layer 120e.   
At the time of the invention it was known in the art to for a two layer intermediate layer having the claimed relative oxygen content between the layers.  For support teaching this modification see Takimoto which teaches an analogous photodiode wherein a content of oxygen on a molar basis in the second intermediate layer is higher than a content of oxygen on a molar basis in the first intermediate layer (Takimoto ¶17).  As shown in figure 1 of Takimoto, the first and second intermediate layers 15D and 17 are arranged such that the second intermediate layer has a higher oxygen content. “Therefore, in the photoelectric conversion device 10, a work function is allowed to be adjusted without reducing light transmittance of electrodes.” (Takimoto ¶132).

    PNG
    media_image5.png
    459
    546
    media_image5.png
    Greyscale

Regarding specific selection of material , Takimoto discloses materials such as TaO and ZnO are materials suitable to be selected for forming the intermediate layer between the lower electrode and the conversion layer.  It is noted the Applicant’s specification provides a example where the material is TiO.  TaO  and ZnO were both known functional equivalent to TiO for hole blocking material as described in Tamaki eta la. and Takimoto.  For support see Maehara et al. paragraphs 33-34 which teaches both TiO2, ZnO, and TaO2 as functional equivalents.  As such it would be obvious to one of ordinary skill in the art to simply select titanium oxide when forming a intermediate layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Selection of a known material (i.e. Titanium oxide) for the purposes and continuously forming the layer as disclosed in Tamaki and stated in the originally filed written description to result in the properties, would be reasonably expected by one of ordinary skill in the art to also form the first and second portions having the resultant oxygen contents.



Regarding claim 2, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, wherein a part of the second intermediate layer is arranged on the first intermediate layer (Tamaki e al.  fig. 13 & Takimoto Fig. 1).

Regarding claim 3, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, wherein a part of the second intermediate layer is arranged between each of the plurality of first electrodes and the first intermediate layer (Tamaki e al.  fig. 13 & Takimoto Fig. 1).


Regarding claim 4, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1 further comprising an insulating layer arranged in the gaps of the plurality of first electrodes (Tamaki e al.  fig. 13 & Takimoto Fig. 1).


Regarding claim 5, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 4, wherein an upper face of each of the plurality of first electrodes is located above an upper face of the insulating layer (Tamaki e al.  fig. 13 & Takimoto Fig. 1).


Regarding claim 6, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, wherein the first intermediate layer includes oxide of a material forming the first electrodes (Takimoto Fig. 1).


Regarding claim 7, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, wherein an outer edge of the first intermediate layer is located farther out than an outer edge of each of the first electrodes in plan view (Tamaki e al.  fig. 13 & Takimoto Fig. 1 – As per Applicant’s provided arguments filed 7/12/22, the first and second intermediate layers are defined in a conformal layer where portions are either over the electrode or not over the electrode.  Tamaki as applied discloses a annalagous conformal intermediate layer formed int the manner as described by the applicants. ).

Regarding claim 8, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, wherein at least one of the first intermediate layer and the second intermediate layer is an N-type widegap semiconductor (As understood a N-type wideband gap material for the purpose  is  TiO or ZnO).
	Additionally, TiO2  and ZnO were both known functional equivalent to TaO2 for hole blocking material as described in Tamaki eta la. and Takimoto.  For support see Maehara et al. paragraphs 33-34 which teaches both TiO2, ZnO, and TaO2 as functional equivalents.  As such it would be obvious to one of ordinary skill in the art to substitute TiO2 for the TiO2 layer of Takimoto, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Regarding claim 9, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, wherein at least one of the first intermediate layer and the second intermediate layer  contains at least one of titanium oxide and zinc oxide (Takimoto Fig. 1 & ¶122 – the first intermediat layer may be reduced ZnO; Alternatively the second intermediate layer may be TiO2 or ZnO - Maehara et al. ¶33-34 ).

Regarding claim 10, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device comprising: 
a first lower electrode (Tamaki e al.   Figs. 2 and 13), 
a second lower electrode (Tamaki e al.   Figs. 2 and 13), 
a second electrode(Tamaki e al.   Figs. 2 and 13),    
a photoelectric conversion layer arranged between the first lower electrode and the second electrode and  an insulating layer between the first lower electrode and the second lower electrode in plan view (Tamaki e al.   Figs. 2 and 13) 
wherein a first metal and a second metal having a higher oxidation number than the first metal are provided in a region between the photoelectric conversion layer and a set of the first lower electrode, the second lower electrode, and the insulating layer, and wherein a molar ratio of the first metal to a sum of the first metal and the second metal in a region in contact with the first lower electrode in the plan view is larger than a molar ratio of the first metal to a sum of the first metal and the second metal in a region in contact with the insulating layer between the first lower electrode and the second lower electrode in the plan view (see regarding claim 1).

Regarding claim 11, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 10, wherein the first metal and the second metal are Ti. (Takimoto ¶116, 128 – Titanium is a known material for the purpose).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. (US 20180294315 A1).

Regarding claim 12, Tamaki e al.  in view of Takimoto in view of Maehara et al. disclose the semiconductor device according to claim 1, however are silent upon wherein the photoelectric conversion layer includes a quantum dot.  At the time of the invention conversion layers for the purpose in analogous devices were known to include quantum dot.  The selection of materials and/or inclusion of dots/nanoparticles was known means for optimizing efficiency and/or bandgap for optimizing the device.  See Shiomi et al. ¶31 teaching the selection of material for the purpose.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to select photoelectric conversion layer including a quantum dot , since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 13, Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. disclose the semiconductor device according to claim 12, wherein the photoelectric conversion layer includes a nanoparticle including at least one of PbS, PbSe, PbTe, InP, InAs, CdS, CdSe, and CdTe (Shiomi et al. ¶31).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. (US 2016/0211392 A1).

Regarding claim 14, Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. disclose the semiconductor device according to claim 13,however are  wherein at least one of 1,4-benzenedithiol and 1,3-benzenedithiol is on a surface of the nanoparticle.  At the time of the invention quantum dots in the conversion layer of photodetectors were known wherein at least one of 1,4-benzenedithiol and 1,3-benzenedithiol is on a surface of the nanoparticle.  See So et al. ¶51.  So et al. teaches the photodetector layers to be used in devices such as disclosed in Tamaki et al., Takimoto, Maehara and Shiomi.  
As disclosed in So et al, when preparing quantum dots for the purpose of being located in the conversion layers, the 1,3-bensenedithiol causes Ligand exchange “cross-links” the nanoparticles to increase conductivity of the layer. Layer deposition and ligand exchange are repeated up to thirty times to increase the thickness of the photoactive layer
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. in view of Zhao et al. (US 20190388042 A1).

Regarding claim 15, Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. in view of Zhao et al. disclose the semiconductor device according to claim 13, however are silent upon wherein at least one of chlorine, bromine, and iodine is on a surface of the nanoparticle. Similar to as taught in So et al. ¶51 regarding claim 14, it was known to tread dots of a conversion layer with chlorine, bromine, or iodine. See Zhao et al. ¶31. Zhao teaches the photodetector layers to be used in devices such as disclosed in Tamaki et al., Takimoto, Maehara and Shiomi.  
As disclosed in Zhao et al, when preparing quantum dots in a conversion layer may be doped with chlorine, thus chlorine may be on the surface of the dots.  It is understood in the art the inclusion of halogen or chorine optimizes hole transfer in conversion layers.
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 16, Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. in view of Zhao et al. disclose the photoelectric conversion device comprising: the semiconductor device according to claim I; and an optical system that guides incident light to the semiconductor device (Tamaki e al.   Figs. 2 and 13 and Takimoto Fig. 1).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. in view of Zhao et al. in view of Shimasaki et al. (US 20180315798 A1).

Regarding claim 17, Tamaki e al.  in view of Takimoto in view of Maehara et al. in view of Shiomi et al. So et al. in view of Zhao et al. disclose the semiconductor device according to claim I The further limitation of the semiconductor device provided to the main body; and a motion mechanism that causes the main body to move, is effectively a statement of intended use.  The imaging device (i.e. semiconductor device) as disclosed in the cited references is know to be used for vehicle control and other various devices that require a image sensing device.  For support of this generic intended use see Shimasaki et al. which teaches the analogous semiconductor device as taught in the cited references and claimed.  
	Shimasaki et al. teaches in paragraph 228, such detectors may be vehicle mounted as a input device for control of the vehicle.  This simple use provides for the claimed semiconductor device provided to the main body (vehicle); and a motion mechanism (i.e. engine, transmission, wheel, etc…)  that causes the main body to move.
	In view of Shimasaki et al. the intended use of the semiconductor device is known, thus the resultant structure from simply using the device in a vehicle would be obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/18/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tamaki e al.  is silent upon the specific material of a intermediate layer however Takimoto is applied for a teaching of conventional material (TiO) for the analogous layer and that portions may have the relative oxygen contents.